PER CURIAM.-
Motion for an appeal from the Lawrence Circuit Court, James W. Turner, Judge.
Edsel Slone was indicted on a charge of assault and battery, a common law misdemeanor. He was convicted and fined $750. Slone has moved for ah appeal -in this court on the ground that an error was committed during his trial because of the involuntary absence -of himself and his counsel during his trial.
■.An examination of the record discloses no error prejudicial to Slone’s substantial rights on the trial.
The motion for an appeal is overruled and the judgment is affirmed.